State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 82 SSM 12

 Mamidou Barry, &c.,
         Respondent,
      v.
 Christopher C. Lee, &c., et al.,
         Appellants.




 Submitted by Judy C. Selmeci, for appellants.
 Submitted by Stanley A. Landers, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs, and certified question answered in the affirmative. Plaintiff’s submissions rebutted
 defendants’ prima facie showing of entitlement to summary judgment and raised triable
 issues of fact. On this record, triable questions of fact preclude summary judgment in
 favor of defendants. Judges Rivera, Stein, Fahey, Wilson and Feinman concur. Chief
 Judge DiFiore and Judge Garcia dissent for reasons stated in the dissenting opinion of
 Justice Anil C. Singh at the Appellate Division (see Barry v Lee, 180 AD3d 103, 108-114
 [2019] [Singh, J., dissenting]).

 Decided September 1, 2020